DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinsella et al., U.S. Patent Publication 2018/0163495, hereinafter referred to as Kinsella.
Regarding Claim 1, Kinsella discloses a method comprising:
Determining a property of a first section of drill pipe that is to connect a first agitator (exemplary case being element 100) to a second agitator (100’) in a bottom hole assembly of a drill string and determining a distance between the first and second agitators based, at least in part, on the property of the first section of drill pipe (the agitators are placed at desired locations based on characteristics of the drilling string assembly 30 and its components as well as wellbore characteristics; Paragraph 0031);

Regarding Claim 7, Kinsella further discloses that the distance is based, at least in part, on a flow rate of drilling fluid through the first and second agitators during drilling of the borehole by the drill string (in so far as the agitators may be powered by a Moineau fluid drive, such a drive system is based in part of fluid flow rate, the placement and intensity of the agitators are thereby determined in part by the flow rate which powers them; Paragraphs 0023, 0025).
Regarding Claim 8, Kinsella further discloses the method comprises:
Determining a property of a second section of drill pipe that is to connect the first agitator to a drill bit (45) in the bottom hole assembly of the drill string (in that the bit is located at a desired distance so to as accommodate other BHA equipment like sensors, motors, etc.; Paragraph 0022);
Determining a distance between the first agitator and the drill bit based, at least in part, on the property of the second section of drill pipe (as the string is assembled based on the characteristics of the tools to be added to the string, such a property determining would likewise be used to determine the relative position of the bit and agitator 100; Paragraphs 0022, 0024).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsella et al., U.S. Patent publication 2018/0163495, in view of Robello, WO 2015/094174, hereinafter referred to as Kinsella and Robello.
Regarding Claim 2, Kinsella discloses the limitations presented in Claim 1 as previously discussed.  Additionally, Kinsella discloses that the method comprises determining a property of drilling fluid flowing through the drill string during drilling, wherein determining the distance comprises determining said distance based at least in part on the drilling fluid property (in so far as the agitators may be powered by a Moineau fluid drive, such a drive system is based in part of fluid flow rate, the placement and intensity of the agitators are thereby determined in part by the flow rate which powers them; Paragraphs 0023, 0025); 
Assembling the bottom hole assembly based, at least in part, on the positioning of the first and second agitators (as seen in the assembly in Figure 5; Paragraph 0031); and
Drilling the borehole with a drill bit (45) of the BHA of the drill string, wherein drilling the borehole comprises activating the first and second agitators while they are in a non-vertical portion of the borehole (as seen in Figure 5; Paragraphs 0021, 0031).
While Kinsella expressly disclosed that the placement of the agitators in the drill string is determined based on the characteristics of the drill string and the formation (Paragraph 0031), it does not expressly include determining friction coefficients as a physical property determination.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Kinsella to include determining the coefficient of kinetic friction for the drillstring/wellbore at various points as taught by Robello.  Doing so would help to ensure that the drill string achieves a desired placement in the wellbore as well as acts within acceptable tolerances for stresses and applied forces (Page 2, Lines 10-26).  Additionally, Examiner notes that as Kinsella expressly teaches that the placement of such elements in the drill string based on wellbore physical characteristics, the additional teaching of it being a common technique to model the friction coefficients in advance of drilling to satisfy the intended drilling plan would further serve as evidence it would be obvious to determine the friction coefficient as part of designing and assembling the drill string.
Regarding Claims 3 and 4, Kinsella further discloses that the method includes operating the first and second agitators at some intended amplitude of acceleration and frequency based on the distance (in that the devices may be operated by applied pressurized fluid flow, the amplitude and imparted frequency occur as a result of the placement of the devices along the string and the fluid flowing into said devices; Paragraphs 0023, 0032).
Regarding Claim 5, Kinsella discloses the limitations presented in Claim 1 as previously discussed.  While Kinsella expressly disclosed that the placement of the agitators in the drill string is determined based on the characteristics of the drill string and the formation (Paragraph 0031), it does not expressly include determining friction coefficients as a physical property determination.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Kinsella to include determining the coefficient of kinetic friction for the drillstring/wellbore at various points as taught by Robello.  Doing so would help to ensure that the drill string achieves a desired placement in the wellbore as well as acts within acceptable tolerances for stresses and applied forces (Page 2, Lines 10-26).  Additionally, Examiner notes that as Kinsella expressly teaches that the placement of such elements in the drill string based on wellbore physical characteristics, the additional teaching of it being a common technique to model the friction coefficients in advance of drilling to satisfy the intended drilling plan would further serve as evidence it would be obvious to determine the friction coefficient as part of designing and assembling the drill string.
Regarding Claim 6, Kinsella discloses the method further comprises:
Determining a property of a drilling fluid flowing through the drill string during drilling of the borehole and wherein determining the distance between the agitators is based at least in part on the property of the drilling fluid (in so far as the agitators may be powered by a Moineau fluid drive, such a drive system is based in part of fluid flow rate, the placement and intensity of the agitators are thereby determined in part by the flow rate which powers them; Paragraphs 0023, 0025).
While Kinsella expressly disclosed that the placement of the agitators in the drill string is determined based on the characteristics of the drill string and the formation (Paragraph 0031), it does not expressly include determining friction coefficients as a physical property determination.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Kinsella to include determining the coefficient of kinetic friction for the drillstring/wellbore at various points as taught by Robello.  Doing so would help to ensure that the drill string achieves a desired placement in the wellbore as well as acts within acceptable tolerances for stresses and applied forces (Page 2, Lines 10-26).  Additionally, Examiner notes that as Kinsella expressly teaches that the placement of such elements in the drill string based on wellbore physical characteristics, the additional teaching of it being a common technique to model the friction coefficients in advance of drilling to satisfy the intended drilling plan would further serve as evidence it would be obvious to determine the friction coefficient as part of designing and assembling the drill string.
Regarding Claim 9, Kinsella discloses a wellbore system and method which includes:
Determining a property of a first section of drill pipe that is to connect a first agitator (exemplary case being element 100) to a second agitator (100’) in a bottom hole assembly of a drill string and determining a distance between the first and second agitators based, at least in part, on the property of the first section of drill pipe (the agitators are placed at desired locations based on characteristics of the drilling string assembly 30 and its components as well as wellbore characteristics; Paragraph 0031); and
Generating a model of the BHA based, at least in part, on the distance between the first and second (in that the wellbore and drill string are designed based off of known and determined variables of the wellbore, including the dimensions of the string; Paragraphs 0028, 0031).

Additionally, Robello teaches the modeling of a wellbore drilling operation, wherein the computer based modeling is used for determining physical properties of the wellbore and drill string to carry out the drilling operation (Page 2, Lines 10-26).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the generic modeling system of Kinsella to include using a computer based modeling system as taught by Robello.  Doing so merely constitutes an alternative manner of comparing and analyzing wellbore properties for the modeling of a drilling operation such that it would have made for an obvious substituition with a reasonable expectation of success (MPEP 2143, Subsection I, B), wherein Robello teachers that computer modeling for such a system is a common wellbore planning practice (Page 2, Lines 10-26).
Regarding Claim 10, Kinsella in view of Robello teaches the limitations presented in Claim 9 as previously discussed.  While Kinsella expressly disclosed that the placement of the agitators in the drill string is determined based on the characteristics of the drill string and the formation (Paragraph 0031), it does not expressly include determining friction coefficients as a physical property determination.
Additionally, Robello teaches a method of calibrating and designing a wellbore drilling string and operation based on modeling of physical properties of the wellbore, which includes modeling such properties as wellbore geometry, temperature, diameter, dynamic and static friction coefficients throughout the wellbore, as well as fluid flow and physical properties (Page 1, Line 28 – Page 2, Line 9).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Kinsella to include determining the coefficient of kinetic friction for the drillstring/wellbore at various points as taught by Robello.  Doing so would help to ensure 
Regarding Claim 11, in view of the modifications made in relation to Claim 9, Kinsella further discloses that the machine readable media code is used for determining a property of a drilling fluid flowing through the drill string during drilling of the borehole and wherein determining the distance between the agitators is based at least in part on the property of the drilling fluid (in so far as the agitators may be powered by a Moineau fluid drive, such a drive system is based in part of fluid flow rate, the placement and intensity of the agitators are thereby determined in part by the flow rate which powers them; Paragraphs 0023, 0025).
Regarding Claim 12, in view of the modifications made in relation to Claim 9, Kinsella further discloses that the use of the machine readable media code includes the determination of the distance is based, at least in part, on a flow rate of drilling fluid through the first and second agitators during drilling of the borehole by the drill string (in so far as the agitators may be powered by a Moineau fluid drive, such a drive system is based in part of fluid flow rate, the placement and intensity of the agitators are thereby determined in part by the flow rate which powers them; Paragraphs 0023, 0025).
Regarding Claim 13, in view of the modifications made in relation to Claim 9, Kinsella further discloses that the model comprises a first agitator position, a second agitator position, and a drill bit position (as seen in Figure 5, Paragraph 0031).
Claim 14, in view of the modifications made in relation to Claim 9, Kinsella further discloses that the machine readable media code is used for:
Determining a property of a second section of drill pipe that is to connect the first agitator to a drill bit (45) in the bottom hole assembly of the drill string (in that the bit is located at a desired distance so to as accommodate other BHA equipment like sensors, motors, etc.; Paragraph 0022);
Determining a distance between the first agitator and the drill bit based, at least in part, on the property of the second section of drill pipe (as the string is assembled based on the characteristics of the tools to be added to the string, such a property determining would likewise be used to determine the relative position of the bit and agitator 100; Paragraphs 0022, 0024).
Regarding Claim 15, in view of the modifications made in relation to Claim 9, Kinsella further discloses that the model is based, at least in part, on a distance between the first agitator (100) and the drill bit (45) in the bottom hole assembly of the drill string (as seen in Figure 5, Paragraph 0031).
Regarding Claim 16, Kinsella disclose a system comprising:
A drill string having a bottom hole assembly that comprises:
	A first agitator (100);
A second agitator (100’) connected to the first agitator with a first section of drill pipe; and
		A drill bit (45) to drill a borehole (Paragraphs 0022, 0028, 0031);
	Wherein using the system comprises:
Determining a property of drilling fluid flowing through the drill string during drilling, wherein determining the distance comprises determining said distance based at least in part on the drilling fluid property (in so far as the agitators may be powered by a Moineau fluid drive, such a drive system is based in part of fluid flow rate, the placement and intensity of the 
Determining a distance between the first and second agitators based, at least in part, on the property of the first section of drill pipe (the agitators are placed at desired locations based on characteristics of the drilling string assembly 30 and its components as well as wellbore characteristics; Paragraph 0031); and
Generating a model of the BHA based, at least in part, on the distance between the first and second (in that the wellbore and drill string are designed based off of known and determined variables of the wellbore, including the dimensions of the string; Paragraphs 0028, 0031).
While Kinsella discloses the above drilling process for determining and modeling a drill string, it does not expressly disclose that such a system includes a process and a non-transitory machine readable media using program code which is executed by the process for the determination steps above.
Additionally, Robello teaches the modeling of a wellbore drilling operation, wherein the computer based modeling is used for determining physical properties of the wellbore and drill string to carry out the drilling operation (Page 2, Lines 10-26).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the generic modeling system of Kinsella to include using a computer based modeling system as taught by Robello.  Doing so merely constitutes an alternative manner of comparing and analyzing wellbore properties for the modeling of a drilling operation such that it would have made for an obvious substituition with a reasonable expectation of success (MPEP 2143, Subsection I, B), wherein Robello teachers that computer modeling for such a system is a common wellbore planning practice (Page 2, Lines 10-26).
Claim 17, Kinsella further discloses that the method includes operating the first and second agitators at some intended amplitude of acceleration and frequency based on the distance (in that the devices may be operated by applied pressurized fluid flow, the amplitude and imparted frequency occur as a result of the placement of the devices along the string and the fluid flowing into said devices; Paragraphs 0023, 0032).
Regarding Claim 18, Kinsella in view of Robello teaches the limitations presented in Claim 9 as previously discussed.  While Kinsella expressly disclosed that the placement of the agitators in the drill string is determined based on the characteristics of the drill string and the formation (Paragraph 0031), it does not expressly include determining friction coefficients as a physical property determination.
Additionally, Robello teaches a method of calibrating and designing a wellbore drilling string and operation based on modeling of physical properties of the wellbore, which includes modeling such properties as wellbore geometry, temperature, diameter, dynamic and static friction coefficients throughout the wellbore, as well as fluid flow and physical properties (Page 1, Line 28 – Page 2, Line 9).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Kinsella to include determining the coefficient of kinetic friction for the drillstring/wellbore at various points as taught by Robello.  Doing so would help to ensure that the drill string achieves a desired placement in the wellbore as well as acts within acceptable tolerances for stresses and applied forces (Page 2, Lines 10-26).  Additionally, Examiner notes that as Kinsella expressly teaches that the placement of such elements in the drill string based on wellbore physical characteristics, the additional teaching of it being a common technique to model the friction coefficients in advance of drilling to satisfy the intended drilling plan would further serve as evidence it would be obvious to determine the friction coefficient as part of designing and assembling the drill string.
Claim 19, Kinsella further discloses that the distance between the agitators is based, at least in part, on a flow rate of drilling fluid through the first and second agitators during drilling of the borehole by the drill string (in so far as the agitators may be powered by a Moineau fluid drive, such a drive system is based in part of fluid flow rate, the placement and intensity of the agitators are thereby determined in part by the flow rate which powers them; Paragraphs 0023, 0025).
Regarding Claim 20, in view of the modifications made in relation to Claim 9, Kinsella further discloses that the machine readable media code is used for:
Determining a property of a second section of drill pipe that is to connect the first agitator to a drill bit (45) in the bottom hole assembly of the drill string (in that the bit is located at a desired distance so to as accommodate other BHA equipment like sensors, motors, etc.; Paragraph 0022);
Determining a distance between the first agitator and the drill bit based, at least in part, on the property of the second section of drill pipe (as the string is assembled based on the characteristics of the tools to be added to the string, such a property determining would likewise be used to determine the relative position of the bit and agitator 100; Paragraphs 0022, 0024).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anderson, U.S. Patent 9,222,312, teaches the use of a fluid driven vibration assembly for a downhole tool.
Buytaert, U.S. Patent Publication 2010/0212901, teaches the use of a downhole drilling vibration tool for use adjacent a terminal end bit.
Mackenzie et al., U.S. Patent Publication 2014/0069639, teaches the use of a downhole vibration tool which can be selectively activated to reduce local friction.

Worrall et al., U.S. Patent 4,890,682, teaches the use of a downhole vibration assembly for a drill string which uses a fluid drive rotor mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676